                    Case 3:19-cr-00263-KAD Document 52 Filed 11/15/19 Page 1 of 1


                        Case 3:19-cr-00263-KAD Document 31 Filed 11/06/19 Page 2 of 10

 AO 93 (Rev 11/13) Search and Seizure Warrant (Page 2)

                                                                    Return
                                         Date and time warrant executed:        Copy of warrant and inventory left with:
                                             !1/3/ffclq   I   I b 00                     ;V(
Inventory made in the presence of .           ;(1(1-
1.g_veniory of the property taken and name of any person(s) seized:
                                                                                                      NOV 12 2019 PM3:11
                                                                                                       FILED-USDC-CT -NEW .HA~-'EM




                                                                Certt6011tion


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.


                                                                                                   ~
Date:    [l   /l'J-//o/                                            -#-(
                                                                   Sa/flt).((
                                                                                     /      /
                                                                                     i -,,~-,t::-:~-·c-~r-'s_s,·-.gno-t_ure_ _ _ _ __
                                                                                0- W~1tr1on ' p'Cl<.d 11.itnf~i- R-f
                                                                                          /'rlrtllirf " amr ui:d t/flr
